Case

nA -& Ww WN

Oo oOo nN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

5:20-cv-01490-RAO Document 21 Filed 09/07/21 Page1lof1 Page ID #:737

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MICHAEL LEE LEVINE, Case No.: 5:20-cv-01490-RAO
Plaintiff, {PROPOSED} ORDER AWARDING
EQUAL ACCESS TO JUSTICE ACT
vs. ATTORNEY FEES AND EXPENSES
PURSUANT TO 28 U.S.C. § 2412(d)
KILOLO KIJAKAZI, AND COSTS PURSUANT TO 28
Acting Commissioner of Social U.S.C. § 1920
Security,
Defendant

—

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act Fees, Costs, and Expenses:

IT IS ORDERED that fees and expenses in the amount of $4,300 as
authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
awarded subject to the terms of the Stipulation.

DATE: September 7, 2021

THE HONORABLE ROZELLA A. OLIVER
UNITED STATES MAGISTRATE JUDGE

 

 
